Title: 1778. May 29. Fryday.
From: Adams, John
To: 


       Dined again at Monsieur La Fretes at the Foot of Calvare. Madam La Fretes four Sisters dined with Us.
       Monsr. Rulier Rulhière, who has always dined with me at that House, dined there to day—the same Gentleman who wrote the History of the Revolution in Russia. He has also written the Revolutions of Poland. I asked him who was the best Historian of France. He said Mezeray. He added, that the Observations upon the History of France by the Abby de Mably were excellent. He told me I might read his History of the Revolution in Russia, when I would.
       The Inclination and the Apparatus in this Country for Amusements is worthy of observation. There is scarcely a genteel House but is furnished with Accommodations for every Sort of Play. Every fashionable House at least has a Billiard Table, a Backgammon Table, a Chess Board, a Chequer Board, Cards &c.
      